Order entered April 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01739-CR

                          MICHAEL PAUL BRIDWELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-1-0738

                                            ORDER
       The Court REINSTATES the appeal.

       On April 9, 2013, we ordered the trial court to make findings regarding whether appellant

desires to pursue the above appeal. We ADOPT the findings that: (1) on February 13, 2013,

appellant appeared in court with his retained attorney in another case; (2) as part of the plea

proceedings in that case, appellant indicated that he did not wish to pursue an appeal in the above

case; (3) the portion of the reporter’s record where counsel indicated appellant no longer desired

to pursue the above appeal is attached to the trial court’s findings; and (4) based on the

representations on the record, appellant no longer desires to pursue the above appeal.
       We ORDER the appeal submitted as of the date of this order without the reporter’s

record and briefs and without argument to a panel consisting of Justices Bridges, FitzGerald, and

Myers. See TEX. R. APP. P. 37.3(c), 38.8(b)(4).

                                                    /s/    DAVID EVANS
                                                           JUSTICE